TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-18-00060-CV


                              In the Interest of M.D.V and J.V.


  FROM THE 425TH JUDICIAL DISTRICT COURT OF WILLIAMSON COUNTY
 NO. 09-2401-F425, THE HONORABLE TAMERA ARRINGTON, JUDGE PRESIDING


                           MEMORANDUM OPINION


              Appellant’s brief was originally due on April 26, 2018. On May 14, 2018, this

Court sent a notice to appellant informing him that his brief was overdue and that a failure to

file a satisfactory response by May 24, 2018, would result in the dismissal of this appeal for

want of prosecution. To date, appellant has not filed a brief or a motion for extension of time.

Accordingly, we dismiss this appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                            __________________________________________
                                            Scott K. Field, Justice

Before Chief Justice Rose, Justices Goodwin and Field

Dismissed for Want of Prosecution

Filed: June 22, 2018